Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Rejection - 35 USC § 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over HOUZER M-200 Midnite Sink (NPL Reference “U” on Form 892).
Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
The HOUZER M-200 Midnite Sink has design characteristics that are basically the same as the claimed design:
Double sink design
Centered and slightly dropped divider
Drainage hole placement
Overall smooth exterior
The claimed design differs from HOUZER M-200 Midnite Sink in that the interior of the bowl and the edges where the bowl meets the divider are slightly rounded.
The difference in the slightly rounded edges are de minimis in nature and unrelated to overall aesthetic appearance of design. Ex parte Pappas (BdPatApp&Int) 23 USPQ2d 1636; In re Blum, 153 USPQ 177 (CCPA 1967). 
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
For the purposes of design patent examination, the cited prior art design is analogous to the claimed design. This holding of analogousness is based upon the fact that both the prior art and the claimed design are articles that are sinks or basins. It should be further noted that case law has held that one skilled in the art is charged with knowledge of all related art. In re Antle, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 211 USPQ 782 (CCPA 1982).

Conclusion
The claim stands rejected under 35 U.S.C. 103.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL RASHEED whose telephone number is (571)272-9151. The examiner can normally be reached Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R. /Examiner, Art Unit 2914 

/DAVID G MULLER/Primary Examiner, Art Unit 2914